Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
Claims 1-20 are presented for Examination on the Merits.
	Claims 1-4,5-8,10-13, 15-18 and 20 is/are rejected under - 35 USC § 102
Claims 4,9,14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Claim Rejections - 35 USC §102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,5-8,10-13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Hwang et al (US 2016/0191175 A1) hereinafter as Hwang.

Regarding Claim 1, Hwang discloses a method in a first node for wireless communication (See Fig(s). 2 illustrate communication nodes 201, 211 within wireless network system of Fig. 1), comprising:
 operating first information; and transmitting a first radio signal in M1 of M frequency sub-band(s) (See Fig(s). 1, 5 See ¶ 6, 22, In FIG. 1, UE#1 is served by its serving base station eNodeB 104. UE#1 receives desired radio signal 111 transmitted from eNB 104, See Fig(s). 5 illustrates frequency subbands (1, 2,3) M1 of M bands); 
wherein the first information is used for determining S candidate integers (See Fig(s). 5 illustrates coded bits of transport blocks 511 which is the candidate integers); 
K1 of K bit block group(s) is(are) used for generating the first radio signal, any of the K bit block group(s) comprises a positive integer number of code block(s) (again See Fig(s). 3-5, FIG. 3 illustrates functional blocks of a transmitting device in a communication system that map information bits of a transport block (TB) to codewords and then map to baseband signals for transmission, See ¶ 29-31); 
the K is one of S1 candidate integer(s), the M is used for determining the S1 candidate integer(s) out of the S candidate integers (See Fig(s). 4-5, the transport blocks 511 represent S candidate integers whereby the subbands (1, 2, 3) are the M values; the M, the K and the S are respectively positive integers (See Fig(s). 4-5, all code blocks S with bits K and subbands M are positive integers values); 
the M1, the K1 and the S1 are positive integers no greater than the M, the K and the S respectively (See Fig(s). 5, again all code blocks S with bits K and subbands M are positive integers values) ; the first node is a base station, the operating is transmitting; or the first node is a UE, the operating is receiving (See Fig(s). 1, nodes 104 base station, UE#1, UE#2 wherein the operating can be transmitting or receiving as all nodes are transceivers and therefore transmit and receive communication signals as needed See ¶ 22.).  
  
Regarding Claims 2, 7, 12 and 17, Hwang discloses operating a first signaling (See ¶ 22, See Fig(s). 1, first signaling between eNB104 and UE#1); 
wherein a first transport block (TB) is used for generating the K bit block group(s), the first signaling is used for determining a size (See ¶ 32) of the first TB (See ¶ 29, 32, see FIG. 3 illustrates functional blocks of a transmitting device in a communication system that map information bits of a transport block (TB) to codewords and then map to baseband signals for transmission. In step 301, the information bits are arranged into transport blocks (TBs) and attached with CRC); the first node is a base station, the operating is transmitting; or the first node is a UE, the operating is receiving (See Fig(s). 1, nodes 104 base station, UE#1, UE#2 wherein the operating can be transmitting or receiving as all nodes are transceivers and therefore transmit and receive communication signals as needed See ¶ 22); or, 
comprising: receiving second information; wherein the second information is used for determining whether each of the K bit block group(s) is correctly received; a reference bit block group is any of the K bit block group(s); the second information is used for determining that any code block comprised in the reference bit block group is correctly received, or the second information is used for determining that a code block comprised in the reference bit block group is not correctly received.  

Regarding Claims 3, 8, 13 and 18, Hwang discloses transmitting a second radio signal;  8420180152-USwherein K2 of the K bit block group(s) is(are) used for generating the second radio signal, the K2 is a positive integer no greater than the K (See Fig(s). 5, K2 bit block 511 associated with subband 2 is generated and transmitted whereby K2 or 511 represents on sub code bit block of  K or 510) ; the first radio signal and the second radio signal belong to a same HARQ process (See ¶ 7 The UE performs a single HARQ process for both TB1 and TB2, See Fig(s). 10 block 1003); or, 
comprising: operating third information; wherein the third information is used for determining MO frequency sub-band(s), any of the M frequency sub-band(s) is one of the MO frequency sub-band(s); the MO is a positive integer no less than the M; the first node is a base station, the operating is transmitting; or the first node is a UE, the operating is receiving.

Regarding Claims 5, 10, 15 and 20, Hwang discloses performing M channel listening(s) respectively in the M frequency sub-band(s); wherein the M channel listening(s) is(are) used for determining that the first radio signal can be transmitted in the M1 of the M frequency sub-band(s) (See Fig(s). 5 subbands 1, 2, 3 represent M1, M2, M3 of the total M frequency band used for listening of a first or subsequent radio signal within transmission network nodes of Fig. 1, listening or radio link monitoring is used See ¶ 21); or, comprising: performing M channel listening(s) respectively in the M frequency sub-band(s); and operating fourth information; wherein the M channel listening(s) is(are) used for determining that the first radio signal can be transmitted in the M1 of the M frequency sub-band(s); the fourth information is used for determining a type of the M channel listening(s); the K bit block group(s) is(are) used for generating a first modulation symbol sequence, the type of the M channel listening(s) is used for determining a mapping mode of the first modulation symbol sequence into the M frequency sub-band(s); the first node is a base station, the operating is transmitting; or the first node is a UE, the operating is receiving.

Claims 6, 11 and 16 recite features similar to Claim 1 and thus rejected for same reasoning’s as Claim 1.

Allowable Subject Matter
Claims 4,9,14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/Primary Examiner, Art Unit 2411